Title: To George Washington from the Continental Congress Executive Committee, 9 January 1777
From: Continental Congress Executive Committee
To: Washington, George



Sir
Philada Jany 9th 1777

We have just received the dispatches from Congress delivered herewith to Colo. Hartley, & having recd Copies of the Resolves of Congress therein enclosed to you, we cannot help saying they have been liberal in their Offers to regain Genl Lee, and altho we have not only a high opinion of his merit & abilities as an Officer but also a personal regard for him, yet we are apt to think we shou’d have opposed these offers had We been in Congress, at least some of us are of that opinion. however this is not to the purpose at present. We observe that Congress direct you to propose an agreement whereby prisoners may be supplyed with provisions at the Expence or upon the Credit of the States, We recommended to Congress to appoint an Agent of their own to attend the Prisoners & see justice done them and to prevent their enlisting with the Enemy & if this is not done the plan will be incompleat, as we are inclined to believe our People suffer by the peculation of the Commissarys that have the care of them, & not by the allowance ordered by the Commander in Chief, We think such an Agent might be admitted on each side, under parole not to give intelligence. We suppose the Report about Mr Stockton to be totally false but Your Excellency will not doubt know that matter perfectly. As you Will have Occasion to send in a Flag to Genl Howe we beg leave to suggest the propriety of writing to Lord Howe respecting the Ill usage our prisoners suffer onboard the Prison Ships in New York and particularly we

cou’d wish his Lordship to be informed that the Officers & Seamen taken onboard British Merchant Ships have not been considered as prisoners of War in this place, but have always been left at liberty to dispose of themselves as they thought proper without restraint, and have very generally got passages to different parts of Europe On the Contrary we find such of our people as are taken onboard Merchant Vessells are either made to Work onboard the Men of War or detained onboard the prison Ships under intollerable Ill usage & no distinction between Masters, Mates, Foremast Men & Negroes which surely is an unnecessary cruelty on Men who are taken from an innocent pursuit of a Maintainance in that line in which they were bred. We dont know how they Treat their Captives out of Merchant Ships carried into the Eastern States, but immagine, the same Conduct is observed as here & unless Ld Howe will do the same by ours, it is time to retaliate by forcing some to Work onboard our Ships of War & committing others to Goal or putting them onboard Prison Ships &ca. There are now two very honest Masters that sail out of this port, detained onboard the Whitby Prison Ship, Capt. Thos Bell, & Capt. Jacob Getshius, If his Lordship will not release them on the principles proposed, Mr Morris will engage to send two British Masters for them if sent here on parole and will be much obliged to your Excellency to propose it. Bell has been very usefull heretofore & shou’d not be left to suffer therefore we hope you will excuse us for troubling you with these matters.
The Movements of both Armies in New Jersey are again become very interesting & we wait impatiently for further Authentic intelligence. In Consequence of letters from Genl Stephen & Ld Stirling we have requested Genl Ewing to send forward all the Force now here & what may come in, up to Bristol & Trenton Ferry to guard the passage of the River shou’d it be attempted by the Enemy & that the Commanding Officer shou’d give you Constant intelligence of his Strength.
For the Committee of Congress I am Your Excellencys obt Servt

Robt Morris


P.S. your dispatches of the 7th are just come in. Mr Byers is here & shall be set to work immediately.

